1                                                                                 ‘O’
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE ROLANDO RENDEROS,                       )    Case Nos. 2:17-CV-09213-CAS
                                                  )              2:13-CR-00102-ABC-1
12                      Petitioner,               )
13                v.                              )    PETITIONER’S MOTION FOR WRIT
                                                  )    OF HABEAS CORPUS (Dkt. 1, filed
14
     STEVE LANGFORD,                              )    December 27, 2017).
15                                                )
16                      Respondent.               )
                                                  )
17
18
19   I.    INTRODUCTION AND BACKGROUND
20         On October 7, 2013, a jury found Jose Rolando Renderos (“petitioner”) guilty of
21   conspiracy to commit access device fraud, in violation of 18 U.S.C. § 1029(b)(2); access
22   device fraud, in violation of 18 U.S.C. § 1029 (a)(1); using and trafficking in
23   unauthorized access devices, in violation of 18 U.S.C. § 1029 (a)(2); trafficking in
24   counterfeit access devices, in violation of 18 U.S.C. § 1029 (a)(1); attempted possession
25   of 15 or more counterfeit access devices, in violation of 18 U.S.C. § 1029 (a)(3);
26   possession of 15 or more counterfeit or unauthorized access devices, in violation of 18
27   U.S.C. § 1029(a)(3); possession of device making equipment, in violation of 18 U.S.C. §
28   1029(a)(4); trafficking in counterfeit goods, in violation of 18 U.S.C. § 2320(a)(1); and



                                                 -1-
1    aggravated identity theft, in violation of 18 U.S.C. §1028A (a)(1). Dkt. 349 (“Opp’n”) at
2    2.1 In brief, petitioner and his co-defendants were convicted of participating in a
3    fraudulent credit card scheme. Id. Petitioner and his co-defendants were found be in
4    possession of over 94,000 un-embossed credits cards, opp’n at 1 n.1, and accumulated
5    approximately $31,392.08 in fraudulent credit card charges, dkt. 292 (“Sentencing
6    Transcript”) at 60.
7          Petitioner received a sentence of 180 months. Id. at 51, 55. The district court, the
8    Honorable Audrey B. Collins (“Judge Collins”) presiding, applied several sentencing
9    enhancements, three of which are currently at issue: (1) a two-level enhancement,
10   pursuant to U.S.S.G § 3B1.4, for the “use of a minor” in furtherance of the scheme; (2) a
11   22-level enhancement, pursuant to U.S.S.G § 2B.1(b)(1)(L), because the loss amount,
12   which includes both actual loss and intended loss, was greater than $20,000,000 but less
13   than $50,000,000; and (3) a two-level enhancement, pursuant to U.S.S.G § 2B.1.1(b)(11),
14   for the possession or use of device-making equipment. Opp’n at 2. Although petitioner
15   disputed the loss amount during sentencing, he did not address or challenge the merits of
16   the other two enhancements. Id.
17         In considering all applicable sentencing enhancements, the district court calculated
18   an offense level of 40. Sentencing Transcript at 37, 45. Based on that offense level and a
19   Criminal History Category of V, the Court determined that, pursuant to the Sentencing
20   Guidelines, the appropriate sentence for petitioner ranged from 360 months to life
21   imprisonment. Id. at 33, 45. In its discretion, however, the district court imposed a 10-
22   level downward variance. Id. at 51. Hence, the district court sentenced petitioner to 180
23   months’ imprisonment, which included the 24-month consecutive sentence mandated by
24   petitioner’s conviction for aggravated identity theft. Id.
25
26
27         1
            Unless otherwise noted, all docket numbers referenced within refer to Case No.
28   2:13-CR-00102-ABC, which has a complete record of the filings.



                                                  -2-
1          On December 9, 2015, the Ninth Circuit affirmed petitioner’s convictions, and
2    petitioner did not seek certiorari. Dkt. 314. On direct appeal, petitioner failed to raise
3    any sentencing claims. Id. On July 25, 2017, petitioner pro se submitted a Motion
4    Requesting Equitable Tolling on the grounds that his attorney promised to file a motion
5    pursuant to 28 U.S.C. § 2255, but failed to do so and discontinued communications with
6    petitioner. See Case No. 07-CR-00042 dkt. 32. The district court, the Honorable Judge
7    Virginia A. Phillips presiding, ruled on the motion because petitioner erroneously filed
8    his motion for equitable tolling under his Supervised Release case number, associated
9    with a prior conviction. Because petitioner failed to file an actual motion pursuant to
10   § 2255 along with his motion for equitable tolling, the district court declined to issue an
11   advisory opinion on whether his habeas petition would be time-barred when filed. Case
12   No. 07-CR-00042-VAP dkt. 34. The district court thus denied the motion on August 4,
13   2017. Id.
14         On December 27, 2017, petitioner pro se filed the instant petition under 28 U.S.C.
15   § 2241 to challenge three sentencing enhancements applied by the district court. Case
16   No. 17-CV-09213-CAS dkt. 1 (“§ 2241 Petition”).2 Petitioner also attached the Motion
17   for Equitable Tolling that petitioner previously filed, and which detailed petitioner’s
18   counsel’s alleged failure to communicate. Case No. 17-CV -09213-CAS dkt. 2 (“Tolling
19   Mot.”). On December 3, 2018, the government filed a Motion to Dismiss petitioner’s
20   § 2241 Petition. See Opp’n. On January 14, 2019, petitioner filed a reply to the
21   government’s opposition. Case No. 17-CV -09213-CAS dkt. 10.
22   ///
23   ///
24
25
           2
26           A petitioner must file a § 2241 petition in the district with jurisdiction over the
     petitioner’s custodian, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 495 (1973),
27
     and only the sentencing court has jurisdiction to consider a § 2255 motion, id. at 497. Due
28   to Judge Collins’ retirement, petitioner’s case was randomly assigned to this Court.



                                                  -3-
1    II.    LEGAL STANDARD
2           While challenges to sentencing enhancements typically fall under 28 U.S.C. §
3    2255, courts have recognized “one exception to the general rule[,] called the ‘escape
4    hatch.’” Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006). The so-called “escape
5    hatch” permits a federal prisoner to file a petition under 28 U.S.C. § 2241 if his remedy
6    under § 2255 is “inadequate or ineffective to test the legality of his detention.” Id.
7    (citations and internal quotation marks omitted); see 28 U.S.C. § 2255(e). The escape
8    hatch only applies if the petitioner “(1) makes a claim of actual innocence, and (2) has
9    not had an unobstructed procedural shot at presenting that claim.” Stephens, 464 F.3d at
10   898. “‘To establish actual innocence, petitioner must demonstrate that, in light of all the
11   evidence, it is more likely than not that no reasonable juror would have convicted him.’”
12   Id. at 898 (quoting Bousley v. United States, 532 U.S. 614, 623 (1998)). Thus, to show
13   actual innocence, petitioner must prove that he is factually innocent of the charge.
14   Bousely v. United States, 523 U.S. at 623.
15   III.   DISCUSSION
16          A.     Petitioner’s § 2241 Motion
17          Petitioner does not satisfy the requirements necessary to invoke § 2241’s “escape
18   hatch.” 3 As a preliminary matter, petitioner does not claim that he is actually or factually
19   innocent of the crimes charged. He also produces no evidence to support such a
20   contention.
21
22          3
              The government contends that the Court should treat petitioner’s motion as a
23   motion filed under 28 U.S.C. § 2255 because petitioner raises issues pertaining to his
24   sentencing enhancements. However, petitioner has submitted a motion pursuant to 28
     U.S.C. § 2241, and thus the Court will treat the motion as such. Section 2241 has no statute
25   of limitations, and therefore the Court need not address petitioner’s motion for equitable
26   tolling. Additionally, while petitioner’s motion for equitable tolling details petitioner’s
     attorney’s alleged negligence, because petitioner has not filed a formal ineffective
27
     assistance of counsel claim, the Court will not address the government’s arguments on that
28   issue.



                                                  -4-
1          Rather, petitioner contends that the district court erroneously applied three
2    sentencing enhancements: (1) a two-level enhancement pursuant to U.S.S.G § 3B1.4 for
3    the “use of a minor” in furtherance of the scheme; (2) a 22-level enhancement pursuant to
4    U.S.S.G § 2B.1(b)(1)(L) because the loss amount was greater than $20,000,000 but less
5    than $50,000,000; (3) a two-level enhancement pursuant to U.S.S.G § 2B.1.1(b)(11) for
6    the possession or use of device-making equipment. Opp’n at 2. To date, the Ninth
7    Circuit has not held whether a petitioner may “assert a cognizable claim of actual
8    innocence of a noncapital sentencing enhancement.” Marrero v. Ives, 682 F.3d 1190,
9    1193 (9th Cir. 2012). However, as discussed below, even assuming that petitioner could
10   assert such a claim, petitioner cannot establish ineligibility for any of the three sentencing
11   enhancements applied. See United States v. Meeks, 616 F. App'x 335, 336 (9th Cir.
12   2015).
13                i.     “Use of a Minor” Enhancement
14         The district court applied a two-level “use of a minor” enhancement upon
15   determining that petitioner brought his son, Jose Ulloa (“Ulloa”), into the criminal
16   enterprise at the age of 16. Sentencing Transcript at 47. Petitioner contends that the two-
17   level enhancement for “use of a minor” was improper because an overt act in the
18   indictment occurred when his son was already 18. § 2241 Petition at 2–3. However, the
19   “use of a minor” enhancement is not exclusively attributable to overt acts described in the
20   indictment. Instead, the “district court may impose the [use of a minor] enhancement
21   [where] a preponderance of the evidence demonstrates that the defendant ‘acted
22   affirmatively to involve the minor in the crime.’” United States v. Flores, 725 F.3d 1028,
23   1040 (9th Cir. 2013) (quoting United States v. Jimenez, 300 F.3d 1166, 1169 (9th Cir.
24   2002)). Here, the evidence demonstrated that Ulloa began participating in petitioner’s
25   scheme as a minor, which was evidenced by Ulloa’s interviews with special agents, his
26   testimony at trial, and bank records. Opp’n at 12. Accordingly, the record does not
27   demonstrate that petitioner is actually innocent of this enhancement. Thus, the Court
28   finds that the two-level enhancement for “use of a minor” was correctly applied.



                                                  -5-
1                  ii.    “Loss Amount” Enhancement
2            The district court applied a 22-level enhancement because the loss amount was
3    greater than $20,000,000 but less than $50,000,000. Pursuant to U.S.S.G. § 2B1.1 cmt.
4    3(F)(i), the district court applied a $500 penalty for each un-embossed credit card.
5    Sentencing Transcript at 59.4 Because petitioner possessed approximately 94,000 un-
6    embossed cards, opp’n at 1 n.1, the district court found a total loss, including intended
7    loss, of between $47 and $48 million, despite the fact that petitioner and his co-
8    defendants incurred only $31,392.08 in actual charges, sentencing transcript at 59–60.
9            Petitioner argues that the district court improperly applied the “loss amount”
10   enhancement because he could not have intended such an extreme loss because the un-
11   embossed cards could not be used to obtain goods or money. § 2241 Petition at 5. In
12   response, the government argues that petitioner is merely repeating the same arguments
13   that his counsel raised at the sentencing hearing. Opp’n at 13. In prior motions, the
14   government contended that although the un-embossed cards could not be used to obtain
15   anything of value by themselves, if used in conjunction with another access device (i.e. a
16   stolen credit card number), then they could be used to obtain goods or money. Dkt. 232
17   at 6.
18           Under 18 U.S.C. § 1029(e)(1), an access device is defined as: “any card, plate,
19   code, account number, electronic serial number, mobile identification number, personal
20   identification number, or other telecommunications service, equipment, or instrument
21   identifier, or other means of account access that can be used, alone or in conjunction with
22   another access device, to obtain money, goods, services, or any other thing of value.” 18
23   U.S.C. § 1029(e)(1) (emphasis added). Here, petitioner owned device-making equipment
24
25
             4
26           U.S.S.G. § 2B1.1 cmt. 3(F)(i) states, “[i]n a case involving any counterfeit access
     device or unauthorized access device, loss includes any unauthorized charges made with
27
     the counterfeit access device or unauthorized access device and shall be not less than $500
28   per access device.”



                                                  -6-
1    that could convert the un-embossed cards into an access device capable of obtaining
2    money, goods, or services. See id. Moreover, the Ninth Circuit has held that “a blank
3    credit card is an access device within the meaning of 18 U.S.C. § 1029(e)(1).” United
4    States v. Nguyen, 81 F.3d 912, 914 (9th Cir. 1996). Thus, the Court finds that a plain
5    reading of the statutory language in conjunction with established Ninth Circuit precedent
6    renders petitioner’s argument unavailing.
7          Petitioner cites U.S. v. Onyesoh, 674 F.3d 1157 (9th Cir. 2012), to support his
8    assertion that un-embossed cards cannot be considered access devices because those
9    cards are unusable. Mot. at 6. However, Onyesoh does not stand for the proposition that
10   the credit cards must be usable at the time of the scheme, but rather, that the government
11   must provide evidence of the “usability of an expired credit card.” Onyesoh, 674 F.3d at
12   1157. At sentencing, the Judge Collins found that petitioner had the capability to create
13   usable credit cards from the un-embossed credit cards. Sentencing Transcript at 29–31;
14   Dkt. 232 at 4–13. The Court agrees with the district court’s finding. Petitioner owned
15   devise making equipment, including multiple embossers, and has been previously
16   convicted of manufacturing counterfeit credit cards from un-embossed cards. Id. at 7–8.
17   Therefore, consistent with Ninth Circuit precedent, each un-embossed credit card seized
18   in this case could be considered a counterfeit or unauthorized access device with a
19   minimum loss amount of $500.
20         Moreover, petitioner does not dispute the facts relating to this enhancement nor
21   does he claim that he is actually innocent of possessing the un-embossed cards, rather he
22   claims that the district court legally misconstrued the enhancement’s directive. See
23   Marrero, 682 F.3d at 1195 (holding that purely legal arguments are not cognizable as a
24   claim of actual innocence). In making this legal argument, and failing to prove factual
25   innocence, petitioner is unable to utilize the “escape hatch” under 28 U.S.C. § 2241 for
26   this enhancement.
27
28



                                                 -7-
1                 iii.   “Aggravated Identity Theft” Enhancement
2          Petitioner also contends that the district court incorrectly applied a two-level
3    enhancement under U.S.S.G. § 2B1.1(b)(11). A defendant can qualify for a two-level
4    enhancement under U.S.S.G. § 2B1.1(b)(11) if convicted of aggravated identity theft.
5          Petitioner appears to contend that the enhancement is duplicative of his Aggravated
6    Identity Theft conviction, in that both the conviction and enhancement require possession
7    or use of a “means of identification.” See 18 U.S.C. 1028A (“[w]hoever, during and in
8    relation to any felony violation . . . knowingly transfers, possesses, or uses, without
9    lawful authority, a means of identification of another person”). However, the district
10   court properly applied the enhancement for “possession of device-making equipment”
11   rather than for “means of identification.” U.S.S.G. § 2B1.1(b)(11) (“[i]f the offense
12   involved [the] possession or use of any . . . device-making equipment”).
13         Here, too, petitioner does not dispute the facts related to this enhancement nor does
14   he contend that he is innocent of the Aggravated Identity Theft conviction or of owning
15   device-making equipment. Instead, petitioner contends that the district court legally
16   erred in applying the enhancement. As previously discussed, legal arguments are not
17   cognizable claims of actual innocence. See Marrero, 682 F.3d at 1195. Accordingly, the
18   Court finds that the “aggravated identity theft” enhancement was correctly applied.
19                                          *      *      *
20         In sum, the Court finds that petitioner has not proved that he is actually innocent of
21   the charged offenses nor of the sentencing enhancements applied. His § 2241 Petition
22   thus fails as a matter of law. Accordingly, the Court need not address the “unobstructed
23   procedural shot” prong of the escape hatch. Based on the foregoing reasons, the Court
24   DENIES petitioner’s § 2241 Petition.
25   ///
26   ///
27   ///
28   ///



                                                  -8-
1    IV.   CONCLUSION
2          Based on the foregoing reasons, the Court DENIES petitioner’s § 2241 Petition.
3          IT IS SO ORDERED.
4
5    DATED:      April 24, 2019
6
                                                        CHRISTINA A. SNYDER
7                                                   UNITED STATES DISTRICT JUDGE
8
9
10   cc:   Via U.S. Postal Service
           Jose Rolando-Renderos
11         Reg. No. 25376-112
12         FTC Oklahoma City
           Federal Transfer Center
13
           P.O. Box 898801
14         Oklahoma City, OK 73189
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -9-
